Appeal by employer, Poirier & MeLane Corp., and its carrier from a decision of the Workmen’s Compensation Board awarding death benefits to the widow of a deceased employee. On September 15> 1950 deceased, a lock tender in the employ of appellant for but eight days, fell against a wheelbarrow sustaining fractures of several ribs on the left side. The board found that the accident activated pre-existing quiescent pulmonary tuberculosis and made awards for total disability until his death on February 18, 1959. No appeal was taken from the board’s decision and the several awards were paid by the carrier. Following his demise the widow filed a claim for death benefits. The board found that “The tuberculosis resulting from the accidental injury of September 15, 1950 was a contributing factor in the death.” There is substantial medical evidence in the record to sustain the finding. A specialist in chest diseases who had attended deceased for the more than eight intervening years between the injury and the death and a pathologist who performed the autopsy testified that the activated pulmonary tuberculosis contributed to the death. This is sufficient to sustain the award. (Matter of Muldoon v. Woods & Co., 8 A D 2d 888, motion for leave to appeal denied 7 N Y 2d 706.) Special Fund was properly relieved of liability since section 15 (subd. 8, par. [ee]) of the Workmen’s Compensation Law is applicable only to silicosis or other dust disease. Decision and award unanimously affirmed, with costs to the respondents employer and carrier and the Special Disability Fund. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.